—Order, Supreme Court, Bronx County (Alan Saks, J.), entered March 16, 1994, which, inter alia, denied defendants-appellants’ motions for summary judgment, unanimously affirmed, without costs.
The conflicting affidavits and deposition testimony of the parties and their experts raise issues of fact precluding summary judgment, including, with respect to defendant Cohen, whether he recommended to the decedent on her initial visit to him in January 1984 that she undergo a course of adjuvant therapy, and, if not, whether the failure to do so was malpractice that diminished the decedent’s chances of survival, and, with respect to defendant Brodman, whether he recommended adjuvant therapy after the February 1983 mastectomy his associate performed. Concur—Sullivan, J. P., Wallach, Asch and Tom, JJ.